Citation Nr: 1608491	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  07-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder and arm disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.H.



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and H. H. testified at a Travel Board hearing at the RO in April 2010 before the undersigned Acting Veterans Law Judge.  In August 2010 the Board remanded the above issues to the RO for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to service connection for lumbar spine radiculopathy of the bilateral lower extremities has been raised by the record in a number of private medical records dated starting in June 1994, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The preponderance of the evidence of record shows that a right shoulder and arm disorder is not due to service and it may not be presumed to have been incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder and arm disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In this regard, the Board finds that a letter dated in August 2005, prior to the April 2006 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) except as to notice of disability ratings and effective dates.  Moreover, the Board finds that providing the Veteran with adequate notice in the subsequent VCAA letters followed by a readjudication of the claim in the October 2015  supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2010 Board hearing, the VLJ noted the elements of service connection.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the relationship between the Veteran's current disorder and his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records and post-service treatment records.  See 38 U.S.C.A. § 5103A(b).  

In this regard, in May 2011 the Social Security Administration (SSA) notified the RO that it did not have any records of the Veteran and the RO notified the Veteran that these records were not available.  Therefore, the Board finds that VA may adjudicate the appeal without another request for these records.  

The record also shows that VA obtained VA examinations in February 2006, November 2010, and September 2015.  Moreover, the Board finds the VA examinations are adequate to adjudicate the claim and substantially comply with the remand instructions because after a review of the record on appeal and/or after taking a detailed medical history from the claimant, and after an examination, the examiners provided opinions as to the diagnoses and origins of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the appellant's claims files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, if medical evidence relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Evidence

Service treatment records include the January 1960 enlistment examination, and periodic or reenlistment examinations in November 1963, September 1969, and June 1973.  During each of these examinations the evaluation was normal for upper extremities, spine and other musculoskeletal system, and neurological system.

Service treatment records show that in September 1973 the Veteran was seen for complaints of pain in the right arm for the prior three weeks.  The pain was more significant in the forearm, beginning in the phalanges and radiating up the forearm into the shoulders.  Examination showed no swelling or tenderness.  The report shows that the provider did not suspect a fracture.  Strength was equal in both arms.

In a separate treatment record of September 1973, the Veteran reported complaints of pain in the right arm, with mild pain of the right shoulder radiating to the deltoid area.  He also had pain in the elbow for two or three weeks.  The assessment was myalgia, however because of pain in the past, the provider opined that this related to bursitis or tendonitis.

In November 1975 the Veteran was seen primarily for upper back pain and chest pain.  The Veteran's pain started posteriorly, inferiorly to the right scapula, radiating along the site line to the midline anteriorly.  The Veteran reported complaints of pain on movement and breathing, and no pain on palpation or percussion.  He also reported that the pain radiated along his right arm medially with numbing of the 4th and 5th phalanges of the right hand.

The Veteran was seen in August 1978 at the emergency room, when he reported that he fell while running, which resulted in multiple abrasions to the right forearm and left hand.  He had swelling at the right elbow area.  After X-ray examination the assessment was extensive soft tissue trauma with vascular/neurologic problems; and possible fracture of lateral epicondyle.

During an April 1979 examination, just prior to his June 1979 discharge, the evaluation was normal for upper extremities; spine and other musculoskeletal system; and neurological conditions. 

Private treatment records in June 2005 show that on admission to Sacred Heart Hospital, the Veteran reported a medical history and underwent physical examination prior to treatment for right knee pain.  The Veteran reported that he had a history of fractures significant for that in the history of the present illness (knee symptomatology); He denied any other significant musculoskeletal complaints; he reported no history of fractures; and he did not report any complaints regarding any right shoulder/arm condition.

During the June 2005 examination of the musculoskeletal system of the upper extremities, the Veteran had full, painless range of motion of the upper extremities bilaterally.  Examination of the shoulders, elbows, wrists, and hands was unremarkable.  The report concluded with an impression that is not referable to the claimed shoulder and arm disability.

During a February 2006 VA examination the examiner noted that the claims file records were not reviewed.  The Veteran reported that he did many parachute jumps during service.  He also reported that while performing shore patrol he fell on his right arm and injured his right shoulder.  He reported that in the 1990s he was told he had a rotator cuff and biceps tendon problems.  He reported throbbing pain in the right shoulder, and that his right shoulder symptoms have become worse over the years.  X-ray examination of both shoulders showed bilateral arthritis.  The examination report concluded with a diagnosis of mild chronic strain in the right shoulder. 

In an October 2006 letter reporting on private treatment of the Veteran, Juliet DeCampos, M.D., noted the Veteran's following report of a history.  He reported injuring his right shoulder in 1978 or 1979; and that he fell in 1977 and jammed his shoulder.  He was treated in the 1980s when an MRI showed a biceps rupture, which gradually improved.  Recently he was having pain in the neck and arm, which goes to sleep.   

On examination, X-rays showed slight arthritis of the acromioclavicular joint, and mild glenohumeral arthritis.  Recent prior MRI of the right shoulder had been interpreted as focal partial tear of the undersurface of the infraspinatus, moderately severe atrophy of subscapularis, muscle of indeterminate etiology; moderate hypertrophy of the acromioclavicular joints; and suspicious for rupture of the bicipital tendon.  The diagnosis was (1) right shoulder pain, partial rotator cuff tear, acromioclavicular joint arthritis, possible spinal stenosis and cervical disc disease, worsening shoulder pain; and (2) chronic right biceps rupture; possible glenohumeral arthritis.

In a subsequent October 2006 letter, Dr. DeCampos noted recent MRI findings of spinal stenosis resulting in compression of the thecal sac at the C5-6 level.  Dr. DeCampos noted findings implying that the shoulder problem was in some respect significantly referred from the Veteran's neck.  On this basis she stated that she was less inclined to continue treatment of the shoulder.  She also indicated that complaints of numbness and tingling of the arm and hand could be associated with the referred symptoms from the neck (cervical spine).

The Veteran testified at a Travel Board hearing at the RO in April 2010 before the undersigned Acting Veterans Law Judge.  He testified that during service he was a SEER instructor, teaching how to survive, escape, evade, and rescue, which was a physically demanding job.  He was also a parachute rigger and had about 19 parachute jumps himself in service.  The Veteran testified that he injured his arm and shoulder twice in service, with resulting impressions of bursitis or tendonitis.

The Veteran testified that he was not working or receiving Social Security Administration disability insurance or workers compensation.  The Veteran testified that he was not working due to his back and legs and because he cannot walk.

During a November 2010 VA examination, the Veteran reported onset of right shoulder difficulty in 1978 during service, when he fell, jamming his shoulder and injuring his elbow.  He reported he was diagnosed with a rotator cuff tear, and reported daily pain and stiffness.  He reported there had been no inflammatory arthritis associated with the right shoulder.  He reported complaints of some numbness of the right arm, which began in 2000.

On examination of the right shoulder, there was some palpable tenderness without any gross deformity.  There was some pain on range of motion.  The right elbow, wrist, and hand had no gross deformity, swelling or tenderness; and no pain on range of motion.  After examination the report concluded with diagnoses of (1) right shoulder degenerative joint disease with impingement syndrome with stability; and (2) despite subjective complaints of right upper extremity peripheral neuropathy, there was no objective findings to substantiate a diagnosis of right upper extremity peripheral neuropathy. 

The examiner proffered the following opinions: (1) regarding the right shoulder, it is less likely as not (a probability of less than 50 percent) that any right shoulder disorder was caused by or the result of an injury received in service and more in keeping with natural age progression; and (2) regarding the right upper extremity condition, there are no objective findings to substantiate a diagnosis.  Therefore a claimed right upper extremity condition is not associated with or caused by or the result of his military service. 
 
During a September 2015 VA examination for shoulder and arm conditions, the examiner recorded that the Veteran had the following diagnoses of the right upper extremity: bicipital tear of the right, diagnosed in 2005; degenerative arthritis of the right side diagnosed in 2006.

In an associated September 2015 VA report of medical opinion in a Disability Benefits Questionnaire, the VA examiner from the September 2015 VA examination for shoulder and arm conditions, proffered a diagnosis and opinion as to the etiology of the diagnosed right shoulder/arm chronic condition.  

The report contains the following diagnoses and corresponding opinions with rationale as to the likelihood of an etiology related to service:   

(1) Right shoulder degenerative arthritis:  It is less likely as not caused by or a result of service from 1960 to 1979, because service treatment records and after service records are silent for this condition during service and first post year service.  It is less likely as not caused by or a result of any incident in service from 1960 to 1979 because STRs and after service records are silent for recognized etiologies of such arthritis, namely dislocation, humeral head or neck fracture, and large rotator cuff tendon tears (cuff tear arthropathy), during service and first post year service.

(2) Ruptured right biceps tendon:  It is less likely as not caused by or a result of service from 1960 to 1979, because service treatment records and after service records are silent for this condition during service and first post year service.  It is at least as likely as not the etiology of #2 is degenerative tendinosis of biceps, because such degeneration/rupture of biceps tendon is associated with aging.

The examiner stated the following regarding any claimed condition of a peripheral nerve condition of right upper extremity.  There was insufficient evidence to warrant or confirm a diagnosis of a peripheral neuropathy or radiculopathy of right upper extremity or its residuals on examination; and as no condition is diagnosed, no medical opinion can be rendered. 

Analysis

As to service connection for right shoulder and arm disorders directly due to the Veteran's military service, the Board notes that service treatment records document various injuries or symptoms involving the right shoulder or arm as described in the evidence above.  Moreover, the Veteran is competent to attest to symptoms of this condition because these symptoms are observable by a lay person.  See Davidson.  However, as reflected in the April 1979 examination prior to discharge, the service treatment records do not show a chronic disease in service following injuries.  Moreover, the Board finds the expert medical opinion provided by the examiner in April 1979 more probative than any subsequent lay claims by the Veteran because the examiner had medical training and the claimant does not.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Accordingly, the Board finds that service connection for right shoulder and arm disorders must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Moreover, there is no evidence in the record showing that arthritis in the right shoulder and/or arm manifested to a degree of ten percent or more within one year after the June 1979 discharge.  Therefore, entitlement to service connection for right shoulder and arm disorders based on presumptions under 38 C.F.R. § 3.307, 3.309, must be denied.  38 U.S.C.A. §§ 1110, 1131.

As to post-service continuity of symptomatology for any right shoulder and arm disorders, the record does not show a right shoulder/arm disorder until 2006, almost three decades after the Veteran's separation from military service.  The Board finds that this length of time, a time period in which one reasonably would expect to see complaints, diagnoses, or treatment for the right shoulder/arm disorder if it had continued since service, is probative evidence against finding a continuity of symptomatology.  In this regard, the Board finds the Veteran's lay testimony as to onset of any right shoulder/arm disorder does not provide supportive evidence of probative value for his claim of service connection.  The Veteran's statements made in support of his claim or during treatment during the appeal, are inconsistent with the remainder of the clinical evidence dated prior to the date of claim for service connection. Thus, entitlement to service connection for right shoulder and arm disorders must also be denied based on continuity of symptomology.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Lastly, the record does not contain any medical opinion showing a relationship between the Veteran's post-service right shoulder and arm disorders and a disease or injury during his military service.  See 38 U.S.C.A. §§ 1110, 1116, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the opinions of the VA examiners during multiple VA examinations were overall that, for reasons as discussed above, the Veteran's current right shoulder/arm diagnoses are not likely caused by or a result of his active duty service.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  As to the lay claims from the Veteran and others that these disorders are due to service, the Board finds that they are not probative because they are offered by those without any medical expertise.  See Davidson, supra.  Therefore, the Board also finds that entitlement to service connection for right shoulder and arm disorders must be denied based on the first diagnoses of these disorders after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Therefore, the Board concludes that the greater weight of the evidence is against the conclusion that for right shoulder and arm disorders were caused or aggravated by the Veteran's military service.  Accordingly, service connection is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In reaching this conclusion, the Board has not overlooked the fact that the post-service record shows the Veteran being diagnosed with peripheral neuropathy of the right upper extremity due to radiculopathy of a cervical spine disability.  However, in a July 2010 rating decision the RO denied service connection for a cervical spine disability and the Veteran did not appeal.  Therefore, the Board finds that the current appeal does not include the question of whether the Veteran's cervical spine disability, with peripheral neuropathy of the right upper extremity, is due to his military service.


The preponderance of the evidence is against the claim for service connection for right shoulder and arm disorder; there is no doubt to be resolved; and service connection is not warranted right shoulder and arm disorder.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right shoulder and arm disorder is denied.


REMAND

As to the Veteran's claim for a TDIU, the Board finds that adjudication of this claim is inextricably intertwined with his newly raised claims of service connection for radiculopathy of the bilateral lower extremities.  Therefore, the Board finds that the TDIU claim must be deferred pending the outcome of the outstanding service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements, obtain and associate with the claims file any outstanding VA and private treatment records, and thereafter provide the Veteran with an examination to determine whether a TDIU is warranted under 38 C.F.R. § 4.16 (2015).  See 38 U.S.C.A. § 5103A(b)(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associated with the claims file the Veteran's post-September 2015 treatment records from the Biloxi VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any problems with employment caused by his service-connected disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Adjudicate the issue of entitlement to service connection for lumbar spine radiculopathy of the bilateral lower extremities, to include as part of or due to the service-connected lumbar spine disability.  If denied, this issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

5.  After the above adjudication, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted. 

The claims folder, including a copy of this remand and any relevant records contained in the VBMS and the Virtual VA system, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?  

Note that for this purpose, service-connected disabilities should include (i) status post right knee replacement with history of arthritis and knee strain; (ii) history of low back strain; (iii) tinnitus; (iv) bilateral hearing loss; and (v) if service connection is granted by the RO under action (1) above, include such service-connected radiculopathy of the right or left lower extremities. 

(b) How would the above opinion change if radiculopathy of the right and/or left lower extremities that is found to be present is considered a service-connected disability?

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and the examiner must acknowledged and consider such statements by the Veteran in formulating any opinions.  The examiner must provide a rationale for rejecting any report of symptoms or history by the Veteran.

If the examiner rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resorting to speculation, then the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken with the goal so that a definite opinion can be obtained.)

6.  Thereafter, the AOJ shall review the examination report and ensure that the report contains the information and opinions requested in this remand and is otherwise complete.

7.  After completion of actions (1) through (6) above, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period during the pendency of the claim when the Veteran was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), then the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

8.  Thereafter, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


